Citation Nr: 1747899	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include glaucoma and cataracts.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension (HTN).

3.  Entitlement to a compensable disability rating for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1985.

This appeal is before the Board of Veterans' Appeals (Board) from July and August 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, continued 10 percent disability ratings for HTN and hemorrhoids, and denied service connection for an eye disorder, specifically glaucoma.

In June 2015, the Board remanded these matters for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The June 2015 Board remand instructed the AOJ to 1) contact the Veteran and/or his agent to request that he identify all VA and non-VA clinicians who had treated him for an eye disorder since separation from service and/or for his service-connected HTN and/or service-connected hemorrhoids in recent years, obtain all relevant VA treatment records, and obtain all private treatment records once signed releases were received from the Veteran; 2) provide a VA examination to address the Veteran's service connection for an eye disorder; 3) provide a VA examination to determine the current nature and severity of the Veteran's service-connected HTN; 4) provide a VA examination to assess the severity of his service-connected hemorrhoids; 5) provide adequate notice of the requested examinations and advise the Veteran of the consequences of his failure to report to the examinations; and 6) readjudicate the claims.

The AOJ sent the Veteran and his agent an August 2016 letter asking that all relevant VA and non-VA clinicians be identified.  The Board notes that this letter was returned as undeliverable, but that a copy of it was subsequently mailed to the Veteran at an updated address.  Additionally, VA examinations to evaluate the Veteran's HTN and hemorrhoids were provided.  All the issues were then readjudicated in an August 2017 Supplemental Statement of the Case (SSOC).

However, the evidence does not reflect that any relevant VA treatment records were subsequently associated with the record, nor does it indicate that any such attempts were made but proved to be fruitless.

Additionally, the Board notes that a May 2017 VA examination was provided to evaluate the Veteran's claim for an eye disorder.  The diagnoses included bilateral primary open angle glaucoma; bilateral pseudophakia with posterior capsular opacity, status post cortical age-related cataract; bilateral pinguecula; dry eye syndrome; and presbyopia.  However, although the June 2015 VA remand instructed that an opinion for each current eye disability be made, the May 2017 VA examiner only provided an opinion for the diagnosis of glaucoma.  An addendum opinion was requested, but the August 2017 VA examiner only provided an opinion for the diagnoses of glaucoma and cataracts.  As such, an addendum opinion is required in order to address all of the May 2017 diagnoses made involving the eye.






	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant VA treatment records which have not been obtained already, including examinations and treatment records from Walter Reed Army Hospital.

If the requested records are unavailable, clearly document the claims file to that effect, and notify the Veteran of any inability to obtain them, in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Return the claims file to the August 2017 VA examiner or, if unavailable, another qualified examiner, and obtain an addendum opinion regarding the nature and etiology of the Veteran's eye disorders.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The VA examiner shall provide an opinion whether it was at least as likely as not that each such eye diagnosis made at the May 2017 VA examination had an onset in service or was otherwise related to service.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Readjudicate the claims.  If the benefits sought on appeal are not granted, the Appellant and his representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


